Citation Nr: 1230058	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left arm disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2011, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In September 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the case was previously before the Board in September 2011, the issues on appeal included entitlement to service connection for a left shoulder disability.  Service connection for left shoulder degenerative joint disease was granted in a June 2012 rating decision.  The award of service connection constitutes a full grant of the benefits on appeal and the claim for entitlement to service connection for a left shoulder disability is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a chronic left arm disability.  


CONCLUSION OF LAW

A chronic left arm disability was not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a left arm disability as a result of a left shoulder dislocation that occurred during active duty service.  The Veteran testified at the June 2011 hearing that he dislocated his left shoulder jumping from a truck during a battle in Belgium during World War II.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted above, service connection first requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  The Board finds that the evidence in this case establishes that the Veteran does not have a chronic disability of the left arm. 

The service and post-service records do not document a chronic left arm disability.  The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in July 1973, but the claims file includes the May 1946 separation examination report.  The examination shows that the Veteran had no musculoskeletal defects at separation and no complaints related to the left arm were recorded.  Similarly, post-service VA and private treatment records do not contain findings of a chronic left arm disability.  The Veteran has received consistent treatment for osteoarthritis of the left shoulder and service connection was granted for this disability in June 2012, but there are no findings or complaints related to a separate left arm disability.  On occasion the Veteran has experienced mild hemiparesis of the left arm, but this symptom was associated with a cardiovascular accident that occurred in July 2003.  Additionally, the Veteran was provided a VA examination in June 2011 and while left shoulder degenerative joint disease was diagnosed, the examiner specifically found that the Veteran had no other left arm conditions.  

The Veteran claims that a left arm disability was incurred due to a left shoulder dislocation during service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran is competent to establish a current disability of the left arm, the Board notes that he has not provided any specific allegations regarding this disability to include complaints of pain, limited motion, or other similar symptoms.  The Veteran has only described features of his left shoulder disability while receiving treatment with VA and private health care providers, in statements to VA, and when testifying before the Board in June 2011.  

Thus, the competent medical evidence, including the findings of the June 2011 VA examiner, establish that the Veteran does not have a left arm disability separate from his service-connected left shoulder arthritis.  The Veteran has also not provided any statements in support of his claim that could be used to establish a left arm condition.  Therefore, the Board finds that the evidence is against a finding of a current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination in June 2011 response to his claim.

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, and private medical records.  Although the Veteran has reported undergoing treatment at the Fort Harrison VA Medical Center (VAMC) after his separation from service through 1999 when he switched to a different VAMC, a March 2009 letter from the Fort Harrison VAMC states that records from this time period are not available for procurement.  
The Veteran's complete service treatment records are also not included in the claims file.  In November 2008, the NPRC stated that such records were not available due to destruction during a fire at the NPRC in St. Louis, Missouri in July 1973.  The Veteran was notified that his service records were not available due to destruction in a December 2008 letter.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In an attempt to locate other sources of service records, VA provided the Veteran a National Archives Form 13055 as an enclosure with the November 2008 VCAA notice letter.  The form was not returned and the Veteran did not respond to VA's December 2008 request to submit any service records in his possession.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim and to locate alternate sources of service records.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a left arm disability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


